Exhibit 99.1 CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 METRO BANCORP REPORTS FOURTH QUARTER NET INCOME OF $1.5 MILLION; TOTAL REVENUES UP 13% January 27, 2011 – Harrisburg, PA – Metro Bancorp, Inc. (NASDAQ Global Select Market Symbol: METR), parent company of Metro Bank, today reported net income of $1.5 million, or $0.10 per share for the quarter ended December 31, 2010, compared to a net loss of $890,000, or $(0.07) per share, for the fourth quarter 2009. Total revenues for the fourth quarter of 2010 increased 13% over the same period of 2009. The Company also reported a decrease of $3.4 million, or 5%, in nonperforming assets from the previous quarter end. Fourth Quarter Financial Highlights (in millions, except per share data) Quarter Ended Year Ended 12/31/10 12/31/09 % Change 12/31/10 12/31/09 % Change Total assets $ $ 4 % Total deposits 1 % Total loans (net) (5 )% Total revenues $ $ 13
